STONE, J. —
The revenue law, approved March 19,1875 (Pamph. Acts 1874-5, pp. 3, 36), requires that a license shall "be taken out by many designated classes of persons, who “ shall be engaged in, or carry on any business or profession, * * for the prosecuting or carrying on of which a license is by law required to be taken out.” One of the classes of persons who are thus required to take out a license, embraces those who are engaged in “ the business of taking pictures, by whatever mode, or on whatever material.” Pamph. Acts, 41, § 101.
This act, as we have seen, was approved March 19, 1875. That parties falling within its provisions might have time to conform to its requirements, the statute, in reference to the year of its enactment, 1875, allowed parties thus engaged in, or carrying on such business or profession, till the first Monday in April to take out such license; and, in reference to any year after 1875, till the first Monday in March. — See p. 36, § 101. This was an annual license, to be taken out each year, and beginning and ending with the year. Until the first Monday in April, 1875, it was no offense against the statute to be engaged in, or to carry on any such business or profession. This, because the statute had failed to require this duty before the named days. This, like many other misdemeanors, is barred by the statute of limitations, unless the prosecution is commenced within twelve months after the commission of the offense. An indictment, in the form employed in this case, is, in legal effect, a charge that the offense was committed within twelve months before the indictment was found. — Noles v. The State, 26 Ala. 672. An indictment found in July, 1875, and making no reference to date of the offense, cannot be construed as charging that the business was engaged in after the first Monday in April of that year. To be sufficient, the indictment should contain this averment. The present, being only a continuation of the prosecution commenced at the July term, 1875, the sufficiency of the new indictment must be tested as if it were found at that term.
Lest this opinion may mislead, we feel it our duty to say, until the approval of the act of March 19, 1875, no license was required for engaging in the business of taking pictures. We need not, and do not say, what would have been the rule, if the law, before the enactment of that statute, had required that a license should be obtained for engaging in, or carrying on the business of taking pictures. "We leave the question open until it comes before us.
The demurrer to the first count of the indictment should have been sustained. The judgment is reversed, and the *170cause remanded. Let tbe defendant remain in custody, until discharged by due course of law.